Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard et al. (US 8640814 B2) (hereinafter “Deckard”) in view of Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”) and further in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp). Regarding Claim 1, Deckard teaches the first six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively, but does not teach the last four elements of the claim, hereinafter (1g), (1h), (1i), and (1j) respectively. Tsukamoto teaches (1g), (1h), and (1i); Suzuki teaches (1j). Deckard teaches
(1a), a utility vehicle (Deckard Paragraph 21: “…the vehicle of the present disclosure will be described. The vehicle…is commonly referred to as an all-terrain vehicle (ATV), a side-by-side vehicle, (SxS), or a utility vehicle.”).
(1b), a frame (Deckard Paragraph 21: “[the] vehicle comprises a frame…”).
(1c), a body supported by the frame (Deckard Paragraph 22: “[the] vehicle further includes a body portion or chassis…to include a hood, front fender, dash, sideboard, front floorboard, rear sideboard, rear floorboard, and rear cargo area.”).
(1d), a seating area supported by the frame (Deckard Paragraph 24: “[the] frame also defines [a] front seat support platform…”).
(1e), front and rear ground engaging members supporting the frame and the body (Deckard Claim 1: “A utility vehicle, comprising: a first plurality of ground engaging members; a second plurality of ground engaging members; a frame extending in a generally longitudinal direction, and having at least one elongate frame tube assembly comprised of plural sections, the frame supported by the first plurality of ground engaging members and the second plurality of ground engaging members”; Deckard Claim 6: “[the] second plurality of ground engaging members are positioned rearward of the first plurality of ground engaging members”).
(1f), a powertrain drivingly coupled to the front and rear ground engaging members (Deckard Paragraph 21: “[the] Vehicle further comprises a drivetrain operatively connected to [the] frame and drivingly connected to one or more of the ground engaging members…”).
As indicated above, Deckard does not teach (1g), (1h), or (1i). Tsukamoto teaches
(1g), an engine having a cylinder block having a plurality of cylinders (Tsukamoto Fig. 1, below; Tsukamoto Detailed Description of the Invention Paragraph 2: “…in Fig. 1 shown is an internal combustion engine, a parallel two-cylinder engine having a configuration in which a cylinder 10 on a crankcase 21 is arranged. The cylinder 10 has a configuration in which a cylinder head 12 and a head cover on a cylinder block 11 attached to the crankcase 21 is arranged.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle of Deckard to provide an engine as taught by Tsukamoto. It should be noted that some form of motive power, of which an internal combustion engine is a common form, would be an inherent component of a utility vehicle, as would be recognized by a person having ordinary skill in the art. It should be further noted that that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsukamoto
 (1h), a cylinder head removably coupled to the cylinder block (Tsukamoto Fig. 1, above, and Fig. 2, below (Note absent cylinder head 12 on cylinder block 11); Tsukamoto Detailed Description of the Invention Paragraph 2: “The cylinder has a configuration in which a cylinder head 12…on a cylinder block 11 attached to the crankcase 21 is arranged.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Tsukamoto
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a cylinder head removably coupled to the cylinder block as taught by Tsukamoto. While Tsukamoto does not explicitly indicate removable coupling, the ability of the cylinder head to be removed after being coupled to the cylinder block is suggested by the engine construction detailed in the figures which clearly shows separate and distinct engine components e.g., cylinder head, cylinder block, and crankcase; these components would have to be coupled in order to function as presented. It should be noted that using a removably coupled cylinder head would enable both the cylinder head and the cylinder block to be removed for repair, maintenance, or cleaning and could also increase the ease of engine assembly or installation in the vehicle, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
(1i), a crankcase having a first portion and a second portion, the first portion of the crankcase being removably coupled to the cylinder block (Tsukamoto Fig. 2, above, and Fig. 8, below (Note absent cylinder block on crankcase first portion)).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Tsukamoto
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a two-piece crankcase, one portion of which is coupled with a removable cylinder block as taught by Tsukamoto.  While Tsukamoto does not explicitly indicate removable coupling, the ability of the crankcase to be removed after being coupled to the cylinder block is suggested by the engine construction detailed in the figures which clearly shows separate and distinct engine components e.g., cylinder head, cylinder block, and crankcase; these components would have to be coupled in order to function as presented. It should be noted that using a removably coupled cylinder head would enable the cylinder block to be removed from the crankcase for repair, maintenance, or cleaning and could also increase the ease of engine assembly or installation in the vehicle, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
As indicated above, Deckard does not teach (1j). Suzuki teaches at least one gasket positioned between the cylinder block and the first portion of the crankcase, the at least one gasket configured to individually seal each of the plurality of cylinders relative to the first portion of the crankcase (Suzuki Fig. 2, Reference Character 5, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a gasket between the cylinder block and the first portion of the crankcase as taught by Suzuki. The use of a gasket between a cylinder block and crankcase is common in the art and would prevent leakage of combustion products, lubricant media, and cooling media from the engine interior to the exterior operating environment, as would be recognized by a person having ordinary skill in the art. It should be noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Suzuki Figure 2
	Regarding Claim 3, Deckard teaches a utility vehicle but does not teach an engine with component parts. Tsukamoto teaches that the engine further includes a plurality of pistons positioned within the plurality of cylinders and a plurality of connecting rods coupling the plurality of pistons to a crankshaft of the engine (Tsukamoto Detailed Description of the Invention Paragraph 8: “…the crankshaft [has] a configuration on which crank webs are connected by crank pins and crank journal pins. Pistons are connected with the crankpins by connecting rods.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine of the combination of Deckard and Tsukamoto to include pistons, cylinders, connecting rods, and a crankshaft as taught by Tsukamoto. It should be noted that the aforementioned items are fundamental components of internal combustion engines, as would be recognized by a person having ordinary skill in the art. It should be further noted that combining prior art elements according to known methods to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.)
	Regarding Claim 4, Deckard teaches a utility vehicle but does not teach crank bays. Tsukamoto teaches that crankcase includes a plurality of crank bays within which the plurality of connecting rods reciprocates, and each of the plurality of connecting rods is positioned within one of the plurality of cylinders and one of the plurality of crank bays at all crank angles (Tsukamoto Fig. 8, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle of Deckard to include crank bays within which connecting rods reciprocate as taught by Tsukamoto. It should be noted that the ability of an engine to accommodate connecting rod reciprocation in cylinders at all crank angles is an inherent and necessary feature of the engine, as would be recognized by a person having ordinary skill in the art. It should be further noted that that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). (See also MPEP § 2112.01, I.)
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard et al. (US 8640814 B2) (hereinafter “Deckard”) in view of Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”), further in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp), and further in view of Sachdev et al. (US 20030029413 A1) (hereinafter “Sachdev”). Regarding Claim 2, the combination of Deckard, Tsukamoto, and Suzuki teaches a utility vehicle with an engine that has at least one gasket between the cylinder block and crankcase but does not teach a second gasket. Sachdev teaches that the at least one gasket includes a first gasket and a second gasket, both of which are positioned between the cylinder block and the first portion of the crankcase, the second gasket being positioned above the first gasket (Sachdev Fig. 2, below; Sachdev Paragraph 0037: “…in the assembled engine there would be a gasket (not shown)…between mid-plate 14 and the lower surface 38 of the cylinder block 12. Similarly, a second gasket (not shown) would be located…below mid-plate 14 on the top surfaces 76 of the crankcase 16.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Sachdev
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine and gasket of the combination of Deckard, Tsukamoto, and Suzuki to provide two gaskets between the cylinder block and the first portion of the crankcase as taught by Sachdev. Doing so would “provide sealing between the cylinder block…and crankcase.” (Paragraph 0009) and as such “…in the assembled engine there would be a gasket (not shown) on top of mid-plate 14 to provide a coolant seal between mid-plate 14 and the lower surface 38 of the cylinder block 12. Similarly, a second gasket (not shown) would be located as a lubricating oil seal below mid-plate 14 on the top surfaces 76 of the crankcase 16.” (Paragraph 0037) as recognized by Sachdev.
	Regarding Claim 5, the combination of Deckard, Tsukamoto, and Suzuki teaches a utility vehicle with an engine that has at least one gasket between the cylinder block and crankcase but does not teach gasket position(s). Sachdev teaches that the first gasket is positioned adjacent a lowermost end of the cylinder block and the second gasket is positioned adjacent an uppermost end of the first portion of the crankcase (Sachdev Fig. 2, above; Sachdev Paragraph 0037: “…in the assembled engine there would be a gasket (not shown) on top of mid-plate 14 to provide a coolant seal between mid-plate 14 and the lower surface 38 of the cylinder block 12. Similarly, a second gasket (not shown) would be located as a lubricating oil seal below mid-plate 14 on the top surfaces 76 of the crankcase 16.”; Sachdev Fig. 2, below; Sachdev Paragraph 0008: “The upper surface of the mid-plate has a gasket shaped to seal coolant in the cylinder block while the bottom surface of the mid-plate has another gasket to seal oil and blow-by gases in the crankcase.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine and gasket of the combination of Deckard, Tsukamoto, and Suzuki to provide two gaskets between the cylinder block and the first portion of the crankcase as taught by Sachdev. As such, “The upper surface of the mid-plate has a gasket shaped to seal coolant in the cylinder block while the bottom surface of the mid-plate has another gasket to seal oil and blow-by gases in the crankcase.” (Paragraph 0008) and as such, “Gaskets on both sides of the mid-plate provide sealing between the cylinder block and mid-plate and between the mid-plate and crankcase.” (Paragraph 0009) as recognized by Sachdev. 
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”) in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp). Regarding Claim 6, Tsukamoto teaches each of the four elements of Claim 6, hereinafter (6a), (6b), (6c), and (6d) respectively. Tsukamoto teaches
(6a), an engine for a utility vehicle, comprising: a cylinder block having a plurality of cylinders. See rejection for (1g), above.
(6b), a cylinder head removably coupled to the cylinder block. See rejection for (1h), above.
(6c), a crankcase having a first portion and a second portion, the first portion of the crankcase being removably coupled to the cylinder block. See rejection for (1i), above.
(6d), each of the plurality of cylinders is individually sealed with the first portion of the crankcase via at least one sealing member. See rejection for (1j), above.
Regarding Claim 7, Tsukamoto teaches that the engine further includes a plurality of pistons positioned within the plurality of cylinders and a plurality of connecting rods coupling the plurality of pistons to a crankshaft of the engine. See rejection for Claim 3, above.
Regarding Claim 8, Tsukamoto teaches that the crankcase includes a plurality of crank bays within which the plurality of connecting rods reciprocates, and each of the plurality of connecting rods is positioned within one of the plurality of cylinders and one of the plurality of crank bays at all crank angles. See rejection for Claim 4, above.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Regarding (1i) and (6c), applicant argues that Tsukamoto' s disclosure indicates that the cylinder block is merely arranged on the crankcase and that this is not a teaching, disclosure, or even a suggestion that the cylinder block is removably coupled with a portion of the crankcase. Applicant further argues that Tsukamoto itself fails to disclose any coupling, much less removable coupling, between crankcase and cylinder block and, as such, one of ordinary skill in the art cannot glean any understanding of the coupling between crankcase and cylinder from Tsukamoto. 
While Tsukamoto does not explicitly indicate removable coupling, the ability of the crankcase to be removed after being coupled to the cylinder block is suggested by the engine construction detailed in Tsukamoto Figs. 1 and 8 above. Figs. 1 and 8 clearly show separate and distinct engine components e.g., cylinder head, cylinder block, and crankcase; these components would have to be coupled in order for the disclosed engine to function. It should be noted that the use of removable coupling follows, given that the means for coupling the components, as suggested by the presence of apparent bolt/stud holes and exterior bolt passage reliefs shown in the figures, could also be used as a means for decoupling the components. It should be further noted that the use of removable coupling is well known in the art and would be recognized by a person having ordinary skill in the art as being able to provide possible additional benefits such as enabling the cylinder block to be removed from the crankcase i.e., for repairing, maintaining, or cleaning, and also benefits such as easing engine assembly or installation in the vehicle.
Regarding (1j) and (6d), applicant argues that that Tsukamoto teaches away from using seals because it increases the number of components on the engine. Specifically, Tsukamoto discloses throughout the specification, and for example in Paragraphs 0008, 0060, and 0067, that "a sealing material such an O-ring for preventing oil leakage can be omitted…so that the number of components can be reduced." Tsukamoto does not disclose a seal anywhere else in its application and, instead, the only disclosure of any type of sealing material, such as a gasket or O-ring is when Tsukamoto expressly teaches away from using such components. In the instant case, Tsukamoto not only fails to teach or suggest a gasket, but further teaches away from the use thereof because it would increase the number of components.
While Tsukamoto acknowledges that a sealing material can be omitted, Tsukamoto does not indicate that a sealing material must be omitted. It should be noted that Tsukamoto’s invention is not based on the inclusion or exclusion of a seal. It should be further noted that while the specification of the claimed invention indicates the presence and function of a gasket or gaskets (Paragraphs 0003, 0036, and 0037), it does not explicitly indicate that the seal cannot be eliminated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618